Exhibit N E W SR E L E A S E TALISMAN ENERGY POSTS STRONG FINANCIAL AND OPERATING RESULTS WITH CASH FLOW UP 6% TO $1.3 BILLION CALGARY, Alberta, April 29, 2009 – Talisman Energy Inc. reported its operating and financial results for the first quarter of 2009. · Cash flow1 during the quarter was $1.3 billion, an increase of 6% from a year ago. Cash flow from continuing operations1 was also $1.3 billion, up 14% from the same period a year ago. · Net income was $455 million, down 2% from a year earlier, because gains on asset sales were offset by lower realized prices, higher depletion, depreciation and amortization (DD&A) and dry hole costs. · Earnings from continuing operations2 were $303 million, compared to $429 million a year ago. · Production averaged 450,000 boe/d, 7% above the first quarter of 2008, despite the sale of non-core assets over the past year. Production from continuing operations averaged 436,000 boe/d, 11% above the same quarter last year. · Net debt1 at quarter end was $3.6 billion, down from $3.9 billion at December 31, 2008. · Netbacks were down 46% from a year earlier, averaging $24.48/boe. · During the quarter, Talisman announced first gas production from the Rev Field in Norway and first oil production from the Northern Fields project in Southeast Asia. · Talisman’s unconventional natural gas strategy in North America is on track with 22 gross wells drilled during the quarter in the Marcellus and Montney. · Talisman announced an agreement to sell non-strategic assets in Saskatchewan for $720 million. · Talisman entered into an agreement for the sale of its Trinidad assets for approximately $380 million. · The Company announced the appointment of Paul Smith as Executive Vice-President, International Operations (West) and Richard Herbert as Executive Vice-President, Exploration. “Talisman’s financial and operating performance in the quarter was very strong,” said John A. Manzoni, President and CEO. “We continue to strengthen the Company’s balance sheet, which gives us financial flexibility; we are driving down costs and improving efficiency; we are bringing development projects on stream; and, delivering on strategic implementation. “It was a great quarter from an operations standpoint. Production from continuing operations was up 11% year over year. UK production increased by 28%, due in part to improvements in operating efficiency. Production in Scandinavia rose 26%, with contributions from the Rev Field and development drilling success.
